 

Addendum #1 to Demand Promissory Note

Note Number DN2015-07

 

Addendum Effective Date: June 30, 2016

 

WHEREAS, Cachet Financial Solutions Inc. (“Borrower”) and Mike Hanson (“Lender”)
(collectively “Parties”) entered into a Promissory Note, effective December 22,
2015; and

 

WHEREAS, the Parties desire to extend the date for which any outstanding balance
due under the agreement from 6/30/16 to 1/31/17;

 

NOW THEREFORE, for valuable consideration, the adequacy and receipt of which are
hereby acknowledged, the Parties agree as follows:

 

  1. Section 3           The Parties agree that Section 3 (b) of the Agreement
shall be amended from “the close of business on June 30, 3016” to state “the
close of business on January 31, 2017”.         2. Pre-Established Terms        
  All terms and conditions of the Agreement shall remain in full force and
effect and apply to this Addendum, unless specifically modified herein.        
  In Witness Whereof, this Amendment to the Commitment Letter has been duly
executed as of the Addendum Effective Date written above.

 

Borrower:   Lender:       Cachet Financial Solutions Inc.   Michael Hanson      
    By: /s/ Bryan Meier   By: /s/ Michael Hanson Its:   Chief Financial Officer
     

 

 

   

